[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 10-15967              Oct. 3, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                                D.C. Docket No. 1:09-cv-03597-WCO

WALTON JORDAN,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                versus

GWINNETT COUNTY,
SHERIFF R. L. (Butch) CONWAY,

llllllllllllllllllllllllllllllllllllllll                          Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (October 3, 2011)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Walton Jordan appeals the district court’s grant of summary judgment in

favor of the Gwinnett County Sheriff’s Department and Sheriff R. L. Conway, and

the court’s dismissal of Gwinnett County as a defendant in his pro se employment

discrimination action filed pursuant to the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621; and Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e, et. seq. Jordan, a former deputy with the Gwinnett

County Sheriff’s Department, alleged that he was terminated based on his age and

religion. The evidence produced in the district court showed that Jordan was

terminated after appearing at his ex-wife’s church, the Word of Faith Church, on

February 10, 2008, despite having been told by the pastor on previous occasions

not to return. Jordan confronted the pastor, the police were called, and Jordan

eventually was arrested on a criminal trespass charge. Subsequently, the Gwinnett

County Sheriff’s Department conducted an internal investigation and ordered

Jordan not to return to the church. Jordan was terminated, although he was

acquitted of the criminal trespass charge. Jordan appealed his termination to the

Gwinnett County Merit Board, and, after a hearing, the Merit Board upheld the

termination decision.

       On appeal, the defendants argue that Jordan abandoned his age

discrimination claim. Jordan argues that the district court erred in granting the

                                          2
defendants’ motion for summary judgment with respect to his religious

discrimination claim. He also contends that the court erred in dismissing Gwinnett

County as a defendant and in refusing to consider evidence that he submitted in

opposition to the defendants’ motion for summary judgment.

         A.    Abandonment of Age Discrimination Claim

         Although we construe pro se briefs liberally, “issues not briefed on appeal

by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008); see Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,

1573 n.6 (11th Cir. 1989) (providing that passing references to issues are

insufficient to raise a claim on appeal). A party’s “mere statement in his reply

brief that he did not abandon . . . additional claims is insufficient to raise them on

appeal.” Diaz v. United States, 930 F.2d 832, 834 n.1 (11th Cir. 1991).

         Even if Jordan’s pro se appellate brief is construed liberally, the few passing

references that he makes to his age discrimination claim fail to preserve the claim

on appeal. Furthermore, Jordan’s argument in his reply brief that he did not

abandon the issue on appeal is insufficient to preserve the issue. Accordingly, we

do not address Jordan’s age discrimination claim because he has abandoned the

issue.

         B.    Religious Discrimination

                                            3
      We review a district court’s grant of summary judgment de novo, viewing

all evidence and drawing all reasonable inferences in favor of the non-moving

party. Galvez v. Bruce, 552 F.3d 1238, 1241 (11th Cir. 2008). Summary

judgment is appropriate only “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a).

      Title VII makes it unlawful for an employer to discharge an employee on the

basis of the employee’s religion. 42 U.S.C. § 2000e-2(a)(1). “Religion” is

defined to include “all aspects of religious observance and practice, as well as

belief, unless an employer demonstrates that he is unable to reasonably

accommodate . . . an employee’s . . . religious observance or practice without

undue hardship on the conduct of the employer’s business.” 42 U.S.C. § 2000e(j).

A plaintiff may establish a Title VII claim through the introduction of direct

evidence of discrimination or circumstantial evidence that creates an inference of

discrimination. Hinson v. Clinch Cnty. Bd. of Educ., 231 F.3d 821, 827 (11th Cir.

2000).

      When Title VII claims are supported by circumstantial evidence, we apply

the burden-shifting framework articulated in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 93 S. Ct. 1817 (1973). Brooks v. Cnty. Comm’n of Jefferson Cnty.,

                                          4
446 F.3d 1160, 1162 (11th Cir. 2006). Under this framework, the plaintiff bears

the initial burden of establishing a prima facie case of discrimination. Id. A

plaintiff may establish a prima facie case of religious discrimination “by

presenting evidence sufficient to prove that (1) he had a bona fide religious belief

that conflicted with an employment requirement; (2) he informed his employer of

his belief; and (3) he was discharged for failing to comply with the conflicting

employment requirement.” Morrissette-Brown v. Mobile Infirmary Med. Ctr., 506

F.3d 1317, 1322 (11th Cir. 2007).

      The district court did not err in finding that Jordan failed to establish a

prima facie case of religious discrimination based on circumstantial evidence. No

one from the Sheriff’s Department ordered Jordan to stay away from the Word of

Faith Church until after the February 10, 2008, incident. Jordan testified at the

Merit Board hearing that he never returned to the church after February 10, 2008,

and there is nothing in the record to indicate otherwise. Therefore, Jordan could

not have been terminated for failing to comply with the Sheriff’s Department’s

requirement that he avoid the church.

      C.     Dismissal of Gwinnett County

      We review de novo the district court’s dismissal of an improper defendant.

See First Vagabonds Church of God v. City of Orlando, 638 F.3d 756, 760 (11th

                                          5
Cir. 2011) (noting that we review questions of law de novo); Baptista v. JP

Morgan Chase Bank, 640 F.3d 1194, 1196 (11th Cir. 2011) (reviewing de novo

the district court’s grant of the defendant’s motion to dismiss for failure to state a

claim). Title VII and the ADEA authorize suits against an employer. 29 U.S.C.

§ 623(a); 42 U.S.C. § 2000e-2(a); Morrison v. Amway Corp., 323 F.3d 920, 926

(11th Cir. 2003) (providing that, under § 623(a)(1), a plaintiff can recover “only if

he is able to prove an ‘employer’ discriminated against him . . . on the basis of

age”).

         Under Georgia law, deputies are employed by Sheriff’s Departments, not

counties. See Manders v. Lee, 338 F.3d 1304, 1310-11 (11th Cir. 2003). In

Manders, we explained that, under Georgia law, counties are separate entities

independent of the sheriff’s office, the sheriff is not a subunit or division of county

government, and “[s]heriffs alone hire and fire their deputies.” Id. A local

government may be sued under 42 U.S.C. § 1983 for depriving an individual of

his constitutional rights only if the alleged injury is caused by an official policy or

custom. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694, 98

S. Ct. 2018, 2037-38 (1978)

         The district court was correct that Jordan could not assert his ADEA and

Title VII claims against Gwinnett County, because those statutes authorize suit

                                           6
against an employer, and Jordan was employed by the Sheriff’s Department,

which, under Georgia law, is a separate entity from the County. Furthermore,

although Jordan alleged in his complaint that the Gwinnett County Merit Board

deprived him of due process, he failed to state a claim under § 1983 because he

did not allege that the deprivation of his due process rights was caused by an

official policy or custom. Accordingly, the district court did not err in dismissing

Gwinnett County from the lawsuit.




      D.     Failure to Consider Evidence Submitted in Opposition to Summary
             Judgment

      “Although pro se litigants are not held to the same standards of compliance

with formal or technical pleadings rules applied to attorneys, we have never

allowed such litigants to oppose summary judgments by the use of unsworn

materials.” Gordon v. Watson, 622 F.2d 120, 123 (11th Cir. 1980).

      The majority of the exhibits submitted by Jordan in support of his response

to the summary judgment motion were unsworn and unverified and, therefore, the

district court did not err in excluding them from consideration. However, two

transcripts—the transcript of Jordan’s Merit Board hearing and the transcript of



                                          7
his 2009 jury trial on the criminal trespass charge—do contain court reporter

certificates. Thus, the district court erred in declining to consider these transcripts

when ruling on the defendants’ motion for summary judgment. Nevertheless, a

review of the transcripts indicates that the district court’s grant of summary

judgment on Jordan’s preserved religious discrimination claim was proper, even if

these documents are considered. Accordingly, we affirm the district court’s grant

of summary judgment on Jordan’s age and religious discrimination claims, as well

as the court’s dismissal of Gwinnett County.

      AFFIRMED.1




      1
             Jordan’s request for oral argument is denied.

                                              8